DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical outer peripheral surface including a constant diameter (new claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 10, 11, 13, 14 and 20-22 are finally rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Holland- Letz (7,168,348) in view of Hsu (D 646,138).

    PNG
    media_image1.png
    431
    118
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (CHAMFER)]
    PNG
    media_image3.png
    447
    327
    media_image3.png
    Greyscale
Holland-Letz meets all of the limitations of claims 1 and 13, as best understood, i.e., a tool bit  a hexagonal drive portion bottom hex portion; a working end 2a, 16 configured to engage a fastener; a shank 14 interconnecting the drive portion and the working end, the shank and the working end including an outer peripheral surface Fig. 25, the outer peripheral surface tapering linearly along an entire length of the shank in a direction away from the drive portion tapering inward towards the tip, the outer peripheral surface also tapering linearly along an entire length of the working end Fig. 25 in the direction away from the drive portion, wherein the length of the shank is greater than the length of the working end Fig. 26, except for a concave curvature between the hexagonal drive portion and the shank, wherein the curvature is within a plane that is coplanar with a central axis of the tool bit, and wherein the tool bit does not include a concave curvature formed between the shank and the working end.
Hsu teaches driving bits having a working end tip, a shank curved neck and a hexagonal section hex end in which there is a concave curvature chamfer between the hexagonal drive and the shank and wherein the curvature is within a plane X-Y plane that is coplanar with Y-axis of the tool. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of Holland-Letz with the chamfer between the shank and the hex drive as taught by Hsu to eliminate sharp corners and stress concentrations.
Regarding claim 2, PA (prior art, Holland-Letz modified by Hsu) meets all of the limitations of claim 2, and appears to disclose wherein a ratio of the length of the outer peripheral surface having the curvature to the length of the tool bit is between about 0.15:1 and about 0.35:1, however except for explicitly disclosing the ratio of the enter length of the shank to a length of the tool bit to between about 0.15:1 to 0.35:1.  It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the invention with regards to dimension or desired size, e.g., setting the ratio of curved length to the overall length to about 0.3:1 in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim and 10, PA meets the claim, except for disclosing a square working end. Examiner takes Official Notice that square working ends, or Robertson bits notoriously old and well known in the art. Consequently, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form a square working end in adapting for a square recess in a workpiece, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954).

Regarding claim 14, PA meets all of the limitations of claim 14, as described above, except for explicitly disclosing the ratio of the enter length of the shank to a length of the tool bit to be between about 0.2:1 to 0.7:1. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the invention of PA with regards to dimension or desired size, e.g., setting the ratio of curved length to the overall length to about 0.3:1 in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, PA meets the claim, except for disclosing a square working end. Examiner takes Official Notice that square working ends, or Robertson bits notoriously old and well known in the art. Consequently, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form a square working end in adapting for a square recess in a workpiece, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954). 
Regarding claims 21 and 22, PA meets the claim, i.e., chamfer tapering towards the working end and at least a portion of the shank at the transition line
Claims 13, 14 and 20 are finally rejected under pre-AIA  35 U.S.C. 103(a) as obvious over DE20303790 in view of Hsu.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
[AltContent: arrow]DE`790 meets all of the limitations of claim 13, i.e., a tool bit comprising a hexagonal drive portion 4; a working end 3; and a shank 5 interconnecting the drive portion and the working end, wherein the cylindrical outer peripheral surface of the shank does not increase in diameter along the entire length of the shank from the drive portion toward the working end, Figs. 1 and 2, except for the shank to include a cylindrical peripheral surface, the cylindrical outer peripheral surface having a curvature in a plane that is coplanar with a central axis of the tool bit, the curvature positioned adjacent the hexagonal drive portion away from the working end. 
Hsu teaches driving bits having a working end tip, a shank curved neck and a hexagonal section hex end in which there is a concave curvature chamfer between the 
    PNG
    media_image1.png
    431
    118
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: textbox (CHAMFER)]hexagonal drive and the shank and wherein the curvature is within a plane X-Y plane that is coplanar with a central axis Y-axis of the tool. It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the invention of DE`790 with the chamfer between the shank and the hex drive as taught by Hsu to eliminate sharp corners and stress concentrations.
Fig. 1 about 0.3:1, except for explicitly disclosing the ratio of the enter length of the shank to a length of the tool bit to be between about 0.2:1 to 0.7:1.  It is noted that the recited ratios, even though DE`790 appears to disclose the limitation, and the optimal ratio depends on the size and intended use. It would have been obvious to one having ordinary skill in the art, at the time the invention was made, to modify the invention of PA with regards to dimension or desired size, e.g., setting the ratio of curved length to the overall length to about 0.3:1 in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 20, PA meets the claim, except for disclosing a square working end. Examiner takes Official Notice that square working ends, or Robertson bits notoriously old and well known in the art. Consequently, it would have been obvious to one having ordinary skill in the art, before the effective date of the invention, to form a square working end in adapting for a square recess in a workpiece, since it has been held that changing shape, dependent on work-piece parameters, involves only routine skill in the art. In re Stevens, 101 US PQ 284(CCPA1954). 
Regarding claims 21 and 22, PA meets the claim, i.e., the cylindrical outer periphery surface tapering towards the working end and at least a portion of the shank at the transition line
Claims 10 and 20, in the alternative are finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over PA as applied to claims 1 and 13 above, and further in view of Ansingh (2,914,984).

    PNG
    media_image5.png
    219
    232
    media_image5.png
    Greyscale
PA, prior art (either DE20303790 (DE`790) or Holland-Letz modified by Hsu) meets all of the limitations of indicated claims, except for the shape of the bit, i.e., Robertson or square cross-section. Ansingh teaches driving bits having pyramidal square cross section. 
 It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the modified invention of PA with square cross-section bits as taught by Ansingh in adapting for a square recess in a workpiece.

Claim 19 is finally rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over either DE20303790 (DE`790) or Holland-Letz as applied to claim 13 above, and further in view of Faust et al. (5,868,047 “Faust”).
PA, either DE20303790 (DE`790) or Holland-Letz modified by Hsu, meets all of the limitations of indicated claim, except for the bit to have a hardness between 52HRC and about 60 HRC.

    PNG
    media_image6.png
    135
    273
    media_image6.png
    Greyscale
 Faust teaches driving bits electro-polished defining a corrosion-resistant coating with a hardness between 52 and 56 HRC. 
.

Allowable Subject Matter
Claims 3-5, 7-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: while modifying a size of an element is considered well within routine experimentations with predictable results, examiner sees no reasons for modifying both the ratio of the length of the outer periphery to the length of the tool bit and the ratio of minimum and maximum diameters of the shank (claim 3) or the radius of the curvature of the outer periphery to the length of the shank (claim 15) with regards to a desired dimension or a range of dimensions lacking hints or suggestions in prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Response to Arguments
Applicant's arguments filed May 03, 2021 have been fully considered but they are not persuasive.
The remarks regards to rejection of claim 1 are acknowledged and previous rejection over DE`790 is withdrawn. However as indicated above, Holland-Letz in view of Hsu meets the claim as now recited.
Similarly regarding the indefiniteness of claim 13, Applicant’s arguments are acknowledged, and the rejection is withdrawn. However a now ground of rejection over DE`790 over Hsu is applied. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
November 22, 2021						Primary Examiner, Art Unit 3723